Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 1 of 26 PageID 3990




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

    Robert L. Vazzo, LMFT, et al.,
                                                              Case No. 8:17-cv-02896-WFJ-AAS
              Plaintiffs,
    v.
                                                               DISPOSITIVE MOTION
    City of Tampa, Florida,

          Defendant.
    _________________________________/

                                DEFENDANT THE CITY OF TAMPA’S
                                MOTION FOR SUMMARY JUDGMENT

              Defendant, the City of Tampa, under Federal Rule of Civil Procedure 56, moves for

    summary judgment on Counts I, II, IV, VI, and VIII of Plaintiffs’ First Amended Verified

    Complaint, which seek to invalidate the City’s ban on practicing conversion therapy on minors:

                                             I. INTRODUCTION

              Every major medical, psychiatric, psychological, and professional mental health

    organization has taken measures to end conversion therapy. Conversion Therapy, also known

    as Sexual Orientation Change Efforts or SOCE, which seeks to change a person’s sexual

    orientation or gender identity, has been rejected as ineffective and unsafe for minors by our

    nation’s leading medical and mental health professional organizations.1 Based on that broad

    medical consensus, the City of Tampa, in the exercise of its legislative judgment, and enacted

    Tampa Ordinance 2017-47, which merely bans licensed counselors from practicing

    Conversion Therapy on minors.


    1
     The term Conversion Therapy refers to both sexual orientation change efforts and gender identity change
    efforts and is used as defined in the Ordinance.




    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 2 of 26 PageID 3991




              Under the Ordinance, providers remain free to speak to the public about Conversion

    Therapy; express their views about it to patients; recommend it to patients; practice it on adults;

    and refer minors to licensed counselors in other jurisdictions or to unlicensed counselors, such

    as religious leaders. Even so, licensed marriage and family therapists seek to invalidate the

    Ordinance on First Amendment grounds. Because the Ordinance governs conduct—not

    speech—the First Amendment is not implicated. And even if the Ordinance were analyzed as

    regulating speech, it readily satisfies any level of scrutiny because it is narrowly tailored to

    further the City’s compelling interest of protecting the physical and psychological well-being

    of minors and protecting them from potentially life-threatening harm.

                                       II. MATERIAL FACTS

              After holding public hearings and considering the uniform medical consensus of our

    that Conversion Therapy provides no unique benefits and puts minors at risk of suicide and

    other serious harms, the duly elected Tampa City Council passed Tampa Ordinance 2017-47

    governing the practice of Conversion Therapy. (Statement of Undisputed Facts 1, ¶ 1; 5, ¶ 17;

    6, ¶ 21.) Conversion Therapy means any counseling, practice, or treatment performed with the

    goal of changing an individual’s sexual orientation or gender identity. (Id. 3, ¶ 8.) Under the

    Ordinance, “Providers” licensed by the State of Florida are prohibited from practicing

    Conversion Therapy on minors. (Id. 4, ¶ 11.) The Ordinance does not apply to members of the

    clergy or to unlicensed counselors. (Id. 4, ¶ 12.) Nor does the Ordinance prevent providers

    from speaking to the public about Conversion Therapy, expressing their views to patients,

    recommending Conversion Therapy to patients, or referring minors to therapists in other

    jurisdictions or to unlicensed counselors, such as religious leaders. (Id. 4, ¶ 13.)




                                                    2
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 3 of 26 PageID 3992




                           III. STANDARD FOR SUMMARY JUDGMENT

              Summary judgment is appropriate when the movant can show that there is no genuine

    issue of material fact and that the movant is entitled to a judgment as a matter of law. Fennell

    v. Gilstrap, 559 F. 3d 1212, 1216 (11th Cir. 2009). When a moving party has shown the

    absence of a genuine issue of material fact, the non-moving party must then “go beyond the

    pleadings, and present affirmative evidence to show that a genuine issue of material fact

    exists.” Porter v. Ray, 461 F. 3d 1315, 1321 (11th Cir. 2006) (citation omitted). Whether

    “certain activity or speech is protected by the First Amendment is a question of law.” Sykes v.

    McDowell, 786 F.2d 1098, 1103 (11th Cir. 1986).

                                     IV. SUBSTANTIAL DEFERENCE

              At the heart of this case is a duly elected legislative body’s right to enact legislation to

    protect its minor citizens’ health and wellbeing. Courts must accord substantial deference to

    the predictive judgments of legislative bodies. Turner Broad. Sys., Inc. v. F.C.C., 512 U.S.

    622, 665–66 (1994). This is because sound policymaking often requires legislators to forecast

    future events and to anticipate the likely impact of these events based on deductions and

    inferences for which conclusive proof may be unavailable. See F.C.C. v. Nat’l Citizens Comm.

    for Broad., 436 U.S. 775, 814 (1978). Therefore, the relevant inquiry in determining the

    constitutionality of legislative action turns on whether “the legislative conclusion was

    reasonable and supported by substantial evidence on the record before” it—not on a reviewing

    court’s independent evaluation of that evidence. Turner, 520 U.S. at 211.

              “The quantum of empirical evidence needed to satisfy heightened judicial scrutiny of

    legislative judgments will vary up or down with the novelty and plausibility of the justification




                                                       3
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 4 of 26 PageID 3993




    raised.” Nixon v. Shrink Missouri Gov’t PAC, 528 U.S. 377, 391 (2000). “Legislatures are

    entitled to rely on the empirical judgments of independent professional organizations that

    possess specialized knowledge and experience concerning the professional practice under

    review, particularly when this community has spoken with such urgency and solidarity on the

    subject.” Otto v. City of Boca Raton, 353 F. Supp. 3d 1237, 1262 (S.D. Fla. 2019). Here, this

    Court should defer to the City’s legislative finding—based on the strong consensus of our

    nation’s leading medical and mental health organizations—that Conversion Therapy poses an

    unacceptably high risk of serious harm to minors and that prohibiting licensed mental health

    professionals from subjecting minors to such treatment is necessary to protect minors. To do

    otherwise would “infringe on traditional legislative authority to make predictive judgments”

    when enacting policy. Turner Broad. Sys., Inc. v. F.C.C., 520 U.S. 180, 196 (1997).

                                            V. STANDING

              As a threshold matter, Plaintiff David Pickup (“Pickup”) lacks standing. Because

    Pickup is invoking federal jurisdiction, he bears the burden of establishing standing, and at the

    summary judgment stage, Pickup must set forth specific facts (by affidavit or other evidence)

    establishing standing—it is not enough for him to rest on mere allegations. Clapper v. Amnesty

    Int’l USA, 568 U.S. 398, 411–12 (2013). Here, Plaintiffs allege that Pickup is “currently

    seeking licensure in Florida.” (Stmt. 15, ¶ 45.) But the Ordinance is clear that it only applies

    to “Providers” licensed by the State of Florida. (Stmt. 5, ¶ 11.) Because Plaintiff Pickup is not

    licensed Provider in Florida, he cannot allege a “concrete, particularized, and actual or

    imminent that is fairly traceable to the challenged action and could be redressed by a favorable




                                                   4
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 5 of 26 PageID 3994




    ruling. Id. at 409. Therefore, this Court should grant summary judgment and find that, as a

    matter of law, Plaintiff Pickup lacks standing and dismiss him from this case with prejudice.

                                     VI. FIRST AMENDMENT
                                             (Count I)

              A.     THE ORDINANCE REGULATES CONDUCT NOT SPEECH.

              Courts have long recognized a distinction between conduct and speech. While drawing

    a line between conduct and speech may be difficult in some cases, it is not difficult here.

    Because the Ordinance is tied to a particular and highly specific practice of mental health

    treatment, the Ordinance regulates conduct only and, thus, is subject only to a rational basis

    review.

              As the Supreme Court recently affirmed, governments have the authority to “regulate

    professional conduct, even though that conduct incidentally involves speech.” National Inst.

    of Fam. & Life Advocates v. Becerra, __ U.S. __, 138 S. Ct. 2361 (2018) (“NIFLA”) (citing

    Ohralik v. Ohio State Bar Ass’n., 436 U. S. 447, 456 (1978)). Thus, governments may subject

    the practice of healthcare providers to reasonable regulation even though the regulation may

    implicate the provider’s speech. See Planned Parenthood of Southeast Pa. v. Casey, 505 U.S.

    833, 884 (1992). In Casey, the Supreme Court considered the constitutionality of a state law

    requiring doctors to provide certain information to patients seeking abortions. The Court held

    that the statute did not violate the First Amendment because states may regulate speech that is

    “part of the practice of medicine subject to reasonable licensing and regulation.” Id. at 884.

    NIFLA expressly reaffirmed Casey’s holding and made clear that when speech is “tied to a

    medical procedure” conducted by a licensed professional, it is subject to reasonable regulation

    by the state. NIFLA, 138 S. Ct. at 2373. Like the state regulation in Casey, the Ordinance



                                                   5
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 6 of 26 PageID 3995




    regulates the practice of licensed mental health practitioners by prohibiting a very specific type

    of treatment effort that the City Council, as a duly elected legislative body, determined to be

    harmful to minors. On its face, the Ordinance does not restrict speech generally, only speech

    that is incidentally involved in providing that specific treatment which is “part of the practice

    of medicine.” Casey, 505 U.S. at 237.

              In Pickup v. Brown, 740 F.3d 1208 (9th Cir. 2014), the Ninth Circuit recognized a

    legislature’s ability to regulate a medical provider’s right to administer therapies the legislature

    deemed harmful. There, the court held that a similar law banning the practice of conversion

    therapy on minors only regulated conduct—not speech. The Pickup court explained that

    “[p]ursuant to its police power, California has authority to regulate licensed mental health

    providers’ administration of therapies that the legislature has deemed harmful….The fact that

    speech may be used to carry out those therapies does not turn the regulation of conduct into a

    regulation of speech.” Id. (internal citation omitted). Since the Pickup court found that the law

    only regulates conduct while leaving providers free to discuss and make recommendations

    about conversion therapy, the court held that any effect on speech is incidental to the conduct.

    Therefore, the law was upheld as satisfying rational basis scrutiny because California had a

    legitimate state interest in protecting minors and the law was rationally related to that interest.

              So too here. The City has a legitimate—indeed a compelling—interest in protecting

    minor children from the dangerous practice of conversion therapy. Sable Commc’ns of

    California, Inc. v. FCC, 494 U.S. 115, 126 (1989). The City Council considered the consensus

    among major mental health professional organizations and determined that conversion therapy

    poses a risk of harm to minors. The Ordinance does not restrict what the licensed practitioner




                                                     6
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 7 of 26 PageID 3996




    can say or recommend to a minor client. Purposely, the Ordinance is narrowly tailored so that

    it does not affect a professional’s right to speak publicly about Conversion Therapy, to express

    his or her views on patients, to recommend Conversion Therapy to patients, to administer

    Conversion Therapy to any person who is 18 years of age or older, or to refer minors to

    unlicensed counselors, such as religious leaders. (Stmt. 4, ¶ 13.) It does not proscribe the

    practice of Conversion Therapy on minors from unlicensed providers, such as religious leaders,

    nor does it prevent minors from seeking Conversion Therapy from mental health providers in

    other political subdivisions or states outside of the City of Tampa, Florida. (Id.) Because the

    City has a legitimate interest in protecting minors from harmful conduct and the Ordinance

    bears a rational relationship to the City’s interest, the City easily satisfies rational basis review.

              Plaintiffs’ attempts to characterize this regulation of professional conduct as pure

    speech are misguided. To be sure, in Wollschlaeger v. Governor, Florida, 848 F.3d 1293 (11th

    Cir. 2017) (en banc), the Eleventh Circuit struck down a state law that barred physicians from

    asking patients about gun ownership and therefore directly prohibited all speech between

    doctors and patients about a particular health-related subject. But there is no such restriction

    here. Unlike in Wollschlaeger, licensed therapists here remain free to speak with their patients

    about sexual orientation and conversion therapy, and to express any views they may have about

    them. The Ordinance only prohibits them from performing a particular, harmful mental health

    treatment—one that often continues for months or even years—on minors.

              Wollschlaeger does not stand for the broad proposition that any regulation of the speech

    used by health care providers during medical treatment must be subjected to strict scrutiny. In

    fact, the Wollschlaeger court acknowledged the distinction between: (1) regulations like the




                                                      7
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 8 of 26 PageID 3997




    gun law, which directly prohibited speech “about” a medical topic, and (2) regulations like

    California’s conversion therapy law, which regulate a particular medical treatment itself. See

    848 F.3d at 1309. “Importantly . . . the law in Pickup . . . did not restrict what the practitioner

    could say or recommend to a patient or client.” Id. Although the Wollschlaeger court noted

    that “[s]aying that restrictions on writing and speaking are merely incidental to speech is like

    saying that limitations on walking and running are merely incidental to ambulation,” id. at

    1308, the Ordinance here, unlike the gun law, does not impose any direct restrictions on

    “writing and speaking”—with patients or anyone else. The only restriction is on the specific

    treatment effort known as conversion therapy, whether accomplished through talk therapy or

    other methods. To the extent speech is implicated at all, it is only as part of the performance

    of that specific treatment, and nothing more.

              Unlike the gun law, the Ordinance does not regulate speech because it is about a

    particular topic. Instead, it regulates speech only when it is used to perform a particular medical

    treatment on minor patients. That is entirely consistent with the distinction recognized in Casey

    and expressly affirmed in NIFLA. As these controlling precedents acknowledge, there is a

    dispositive difference between preventing a medical professional from talking about a

    particular medical issue and preventing a medical professional from giving a patient a

    dangerous medical treatment that violates the applicable professional standard of care. Here,

    speech is “the manner of delivering the treatment. Plaintiffs are essentially writing a

    prescription for a treatment that will be carried out verbally.” Otto, 353 F. Supp. 3d at 1256.

    Indeed, in declining to enjoin the conversion therapy ordinances enacted by the City of Boca

    Raton and County of Palm Beach, the court in Otto correctly relied on the critical distinction




                                                    8
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 9 of 26 PageID 3998




    between laws that, for example, “prohibit[] discussion of firearm ownership with patients” or

    “recommend[ing] marijuana for medical use,” and those that, like the Ordinance, prohibit

    specific “medical treatments that are effectuated through speech.” Id. at 1255, 1256.

              Finally, in Wollschlaeger, the record established that the gun law was enacted to protect

    gun rights, not to protect patient health and safety. But protecting patient health and safety is

    precisely what this Ordinance does. As stated above, the Ordinance is consistent with the

    consensus of mental health professional associations that conversion therapy of any kind

    should not be practiced on minors because it is unethical, ineffective, and poses an

    unacceptable risk of serious—potentially life threatening—harm to minors. Accordingly, this

    Court should grant summary judgment and find that the Ordinance regulates conduct and

    passes rational basis review.

              B.      EVEN IF THE ORDINANCE IS ANALYZED AS A REGULATION OF
                      PROFESSIONAL SPEECH, IT IS SUBJECT ONLY TO
                      INTERMEDIATE SCRUTINY, WHICH IT EASILY SURVIVES.

              Regulations that simply require licensed professionals to adhere to professional standards while

    providing services to clients are subject only to intermediate scrutiny under binding Supreme Court

    and Eleventh Circuit precedent. Likewise, regulations that target the “secondary effects” of

    speech—as opposed to the speech itself—are subject only to intermediate scrutiny.

                      1.      Longstanding precedent hold that regulations requiring licensed
                              professionals to adhere to professional standards while providing services
                              to clients are subject only to intermediate scrutiny.

              Under longstanding Supreme Court and Eleventh Circuit precedent, regulations of

    professional speech that simply require licensed professionals to adhere to professional

    standards of competence and ethics while providing services to clients are subject only to




                                                         9
    34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 10 of 26 PageID 3999




     intermediate scrutiny. As Justice White noted long ago, when a licensed professional is

     providing services to a client, he is “engaging in the practice of a profession” and his speech

     is “incidental to the conduct of the profession.” Lowe v. S.E.C 472 U.S. 181, 232 (1985) (White,

     J., concurring). Thus, if “the government enacts generally applicable licensing provisions

     limiting the class of persons who may practice [a] profession, it cannot be said to have enacted

     a limitation on freedom of speech or the press subject to First Amendment scrutiny.” Id. The

     same analysis applies to generally applicable professional regulations as well. As the Supreme

     Court affirmed in NIFLA, “[l]ongstanding torts for professional malpractice . . . ‘fall within the

     traditional purview of state regulation of professional conduct’” and raise no special First

     Amendment concern, even when they involve the speech of medical professionals. NIFLA,

     138 S. Ct. at 2373 (quoting NAACP v. Button, 371 U.S. 415, 438 (1963)).

               In contrast, the Plaintiffs’ sweeping argument that any regulation which in any way

     touches on the content of professional speech must be subject to strict scrutiny, if adopted,

     would eviscerate the ability of states and local governments to regulate any profession that

     primarily involves speech—not only therapists, but doctors, lawyers, and accountants as well.

               For example, any malpractice claim or disciplinary action based on a professional’s

     verbal conduct in misdiagnosing a patient, unlawfully harassing or discriminating against

     patients, or engaging in talk therapy that violates established professional or ethical standards

     necessarily is premised in part on the content of a health care professional’s speech. As the

     Eleventh Circuit recently affirmed, “Content-based restrictions on certain categories of speech

     such as commercial and professional speech, though still protected under the First

     Amendment, are given more leeway because of the robustness of the speech and the greater




                                                    10
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 11 of 26 PageID 4000




     need for regulatory flexibility in those areas.” Dana’s R.R. Supply v. AG, 807 F.3d 1235, 1246

     (11th Cir. 2017) (emphasis added); see also Locke v. Shore, 634 F.3d 1185, 1191 (11th Cir.

     2011) (“There is a difference, for First Amendment purposes, between regulating

     professionals’ speech to the public at large versus their direct, personalized speech with

     clients.”).

               Plaintiffs have previously argued that this precedent has been overruled by the Supreme

     Court’s recent decision in Reed v. Town of Gilbert, __U.S. __, 135 S. Ct. 2218 (2015). But the

     Eleventh Circuit has correctly rejected that sweeping conclusion. In Reed, the Supreme Court

     affirmed that content-based restrictions on speech generally are subject to strict scrutiny and

     may be upheld only if the government proves that they are narrowly tailored to serve a

     compelling government interest. Id. at 2226. But in Flanigan’s Enterprises, Inc. of Georgia v.

     City of Sandy Springs, 703 F. App’x 929, 933 (11th Cir. 2017), a panel of the Eleventh Circuit

     cautioned that Reed did not address regulations of speech that have long been recognized as

     being subject to a lesser form of scrutiny. Id. at 935. To the contrary, the Flanigans’ court

     concluded that “the majority opinion in Reed did not address the secondary-effects doctrine.

     For this reason alone, we cannot read Reed as abrogating either the Supreme Court’s or this

     Circuit’s secondary-effects precedents.” Flanigan’s Enterprises, Inc. of Georgia v. City of

     Sandy Springs, Georgia, 703 F. App’x 929, 935 (11th Cir. 2017). Moreover, Reed did not

     address or even implicate cases involving professional speech. Therefore, Reed cannot

     reasonably be read to uproot cases that apply intermediate scrutiny to regulations that merely

     enforce professional standards of competence and ethics in the provision of personalized

     services to clients.




                                                     11
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 12 of 26 PageID 4001




               While NIFLA questioned the use of “professional speech” as a separate category of

     speech, it did not foreclose the possibility that reasons might exist for subjecting professional

     regulations that affect speech to intermediate scrutiny. 138 S. Ct. at 2375. As the court in Otto

     recognized in rejecting a First Amendment challenge to ordinances similar to the one here,

     “applying intermediate scrutiny [at most] to medical treatments that are effectuated through

     speech would strike the appropriate balance between recognizing that doctors maintain some

     freedom of speech within their offices, and acknowledging that treatments may be subject to

     significant regulation under the government’s police powers.” 353 F. Supp. 3d at 1256.

               The Otto court noted that the “[p]laintiffs’ words serve a function; their words

     constitute an act of therapy with their minor clients, which makes [the] plaintiffs’ speech

     different from the protected dialogues in Wollschlaeger and NIFLA, and from highly protected,

     political speech in the metaphoric or literal ‘“public square.”’ Id. at 1257. Moreover, the court

     emphasized that “[t]he public marketplace of ideas is not limited in any way. What is limited,

     is the therapy (delivered through speech and/or conduct) by a licensed practitioner to his or her

     minor patient, within the confines of a therapeutic relationship.” Id. Thus, intermediate scrutiny

     is fully consistent with the justifications for, and the principles underlying, the First

     Amendment. Id.

               That same analysis is equally applicable here. Quite clearly, the Ordinance readily

     survives intermediate scrutiny. The legislature’s interest in protecting minors is important, and

     prohibiting licensed therapists from the practice of conversion therapy with minors certainly

     furthers that interest. The Ordinance burdens no more speech than is necessary and it prohibits

     only the therapeutic treatment that the City Council found to be harmful. It affects only certain




                                                    12
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 13 of 26 PageID 4002




     licensed health care providers and the treatment that they provide to minors. It does not limit

     the Plaintiffs’ right to advocate for conversion therapy, to engage in conversion therapy with

     adults, or to express and discuss their views about conversion therapy to their clients or anyone

     else. Thus, even if it is analyzed as a content-based regulation of professional speech, the

     Ordinance survives intermediate scrutiny review.

                      2.     The Ordinance is subject to intermediate scrutiny under the secondary-
                             effects doctrine.

               The Supreme Court has long recognized that even a content-based law is deemed

     content-neutral and subject to intermediate scrutiny if it targets the “secondary effects” of

     speech—not the speech itself. In City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 46–

     50 (1986), the Supreme Court held that a zoning ordinance that distinguished theaters that

     offered sexually explicit films from those that did not was nevertheless content neutral because

     the ordinance was not aimed at the content of the films shown at adult theaters, but rather the

     secondary effects of such theaters on the surrounding communities, such as encouraging crime,

     disrupting retail trade, and depressing property values. Id. at 48. Because the ordinance was

     “justified without reference to the content of the regulated speech” the Supreme Court found

     that it was content-neutral and subject only to intermediate scrutiny. Id.

               In City of Erie v. Pap’s A.M., 529 U.S. 277 (2000), the Supreme Court applied Renton

     in analyzing a city ordinance that prohibited public nudity and concluded that “the regulation

     is still properly evaluated as a content-neutral restriction because the interest in combating the

     secondary effects associated with those clubs is unrelated to the suppression of the erotic

     message conveyed by nude dancing.” Id. at 296. Significantly, the continuing validity of the




                                                    13
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 14 of 26 PageID 4003




     secondary-effects doctrine after Reed has been affirmatively recognized by the Eleventh

     Circuit. Flanigan’s, 703 F. App’x at 935 (applying the secondary effects doctrine).

               The secondary effects doctrine is applicable here. In passing the Ordinance the City

     sought to protect minors from the harmful effects of a discredited mental health treatment that

     is associated with life-threatening harms—not suppressing any “message” conveyed by the

     practice of conversion therapy. In determining that secondary effects pose such a threat, the

     City need not “conduct new studies or produce evidence independent of that already generated

     . . . so long as whatever evidence the city relies upon is reasonably believed to be relevant to

     the problem that the city addresses.” Erie, 529 U.S. at 296 (quoting Renton, 475 U.S. at 51-

     52). Because the purpose of the Ordinance is unrelated to the content of expression but instead

     targets the secondary effects of conversion therapy (harm to minors), even if the Court finds

     that it also may regulate speech in some way, it should nevertheless be deemed content-neutral.

               C.     PLAINTIFFS’ OTHER FIRST AMENDMENT CLAIMS FAIL.

                      1.     The Ordinance Does Not Discriminate Based on Viewpoint

               Viewpoint discrimination occurs when the government favors “one speaker over

     another” or when speech is prohibited “because of its message.” Rosenberger v. Rector &

     Visitors of Univ. of Virginia, 515 U.S. 819, 829 (1995). Here, the Ordinance does not restrict

     plaintiffs’ ability to express their viewpoints about sexual orientation or conversion therapy (or

     any other topic), and its application does not depend on which viewpoint a therapist holds.

               The Ordinance makes it unlawful for a provider to “practice conversion therapy efforts

     on any individual who is a minor.” It does not prohibit the expression of any views about

     gender identity, sexual orientation, or conversion therapy. As the Eleventh Circuit held in




                                                     14
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 15 of 26 PageID 4004




     Keeton v. Anderson-Wiley, 664 F.3d 865, 874 (11th Cir. 2011), “the generally applicable rules

     of ethical conduct of the profession are not designed to suppress ideas or viewpoints but apply

     to all regardless of the particular viewpoint the counselor may possess.” See also Shapiro v.

     State, 696 So. 2d 1321 (Fla. 4th DCA 1997) (rejecting First Amendment challenge to Florida

     statute prohibiting licensed therapists from telling patients that sexual contact with the therapist

     is “consistent with or part of the treatment of the client”). Keeton holding applies equally here.

     It is the practice of conversion therapy on minors that is prohibited, not Plaintiffs’ viewpoint

     about gender identity or sexual orientation.

               Consistent with that purpose, the Ordinance excludes from the definition of conversion

     therapy “counseling that provides support and assistance to a person undergoing gender

     transition.” This is because providing such counseling and support is consistent with

     professional standards and does not cause the harms that the Ordinance is tailored to prevent.

     McCullen v. Coakley, 574 U.S. 464, 481 (2014) (“The First Amendment does not require States

     to regulate for problems that do not exist.”) (quoting Burson v. Freeman, 504 U.S. 191, 207

     (1992) (plurality opinion)). At its core, the Ordinance regulates the practice of conversion

     therapy as defined by medical and mental health professionals, not the Plaintiffs’ views

     regarding the benefits of conversion therapy, gender identity, or gender expression.

               2.     The Ordinance Is Not Unconstitutionally Vague

               A plaintiff who claims that a law is unconstitutionally vague must prove either (1) the

     law fails to provide people of ordinary intelligence to understand what conduct the law

     prohibits or (2) the law authorizes or encourages arbitrary and discriminatory enforcement.

     Konikov v. Orange Cty., 410 F.3d 1317, 1329 (11th Cir. 2005) (citations omitted). “[P]erfect




                                                     15
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 16 of 26 PageID 4005




     clarity and precise guidance have never been required even of regulations that restrict

     expressive activity.” Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989). A statute is not

     unconstitutionally vague if “it is clear what the [the statute] as a whole prohibits.” Grayned v.

     City of Rockford, 408 U.S. 104, 110 (1972).

               Here, the language in the Ordinance is clear: It prohibits certain licensed practitioners

     from seeking to change a minor’s sexual orientation or gender identity, it defines the practice

     of conversion therapy by certain licensed practitioners as unprofessional conduct, and it

     subjects them to discipline. Surely, a licensed practitioner who claims to support the practice

     of conversion therapy can understand the Ordinance’s plain meaning. See Pickup, 740 F.3d at

     1234.

               3.     The Ordinance is Not Unconstitutionally Overbroad

               “[A] party [may] challenge an ordinance under the overbreadth doctrine in cases where

     every application creates an impermissible risk of suppression of ideas, such as an ordinance

     that delegates overly broad discretion to the decisionmaker. . . .” Catron v. City of St.

     Petersburg, 658 F.3d 1260, 1269 (11th Cir. 2011) (quoting Forsyth Cnty. v. Nationalist

     Movement, 505 U.S. 123 (1992)). The Supreme Court, however, has cautioned courts against

     finding a law overbroad and has instructed that the overbreadth doctrine should be employed

     by courts “sparingly and only as a last resort.” Broadrick v. Oklahoma, 413 U.S. 601, 613

     (1973). Because the Ordinance does not suppress Plaintiffs’ expression of their ideas about

     conversion therapy, but rather only the practice of conversion therapy on minors, the Ordinance

     is not unconstitutionally overbroad.




                                                      16
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 17 of 26 PageID 4006




               4.     The Ordinance is Not an Unconstitutional Prior Restraint on Speech

               A prior restraint describes “administrative and judicial orders forbidding certain

     communications when issued in advance of the time that such communications are to occur.”

     Alexander v. United States, 509 U.S. 544, 550 (1993). But Plaintiffs’ argument fails because

     the Ordinance is a regulation of professional conduct that restricts speech only incidentally as

     “part of the practice of medicine.”

               Even if the Ordinance restricted protected speech, prior restraint on speech must be

     distinguished from a sanction for past speech. Alexander, 509 U.S. at 553–54 (“[O]ur decisions

     have steadfastly preserved the distinction between prior restraints and subsequent

     punishments.”). Plaintiffs ignore this critical distinction. The Ordinance is not a prior restraint

     because (assuming it even regulates speech) it does not regulate speech before it occurs.

     Instead, it penalizes providers after they have practiced conversion therapy on minors.

               D.     THE ORDINANCE FURTHERS THE CITY’S COMPELLING
                      INTEREST IN PROTECTING THE PSYCHOLOGICAL AND
                      PHYSICAL WELLBEING OF MINORS

               The City’s compelling interest in enacting the Ordinance satisfies any level of review.

     There is substantial evidence and an overwhelming consensus of the medical community that

     conversion therapy can cause serious harms to minors. And, significantly for this case, the

     Supreme Court has repeatedly recognized that “a compelling interest in protecting the physical

     and psychological well-being of minors.” Sable, 494 U.S. at 126. Here, the Ordinance

     establishes the City’s “compelling interest in protecting the physical and psychological well-

     being of minors . . . against exposure to serious harms caused by sexual orientation and gender

     identity change efforts.” (Stmt. 2-3, ¶ 6.)




                                                     17
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 18 of 26 PageID 4007




               Plaintiffs dispute the City’s compelling interest by attacking the medical consensus the

     City relied on in enacting the Ordinance and arguing that the City can prevail only if it has

     conclusive evidence of harm. But that argument is obviously incorrect. As a duly elected

     legislative body, the City Council was entitled to rely on the “empirical judgments of

     independent professional organizations that possess specialized knowledge and experience

     concerning the professional practice under review. . .” King v. Governor of the State of New

     Jersey, 767 F.3d 216, 238 (3d Cir. 2014) (finding substantial evidence of harm). A legislature

     is not constitutionally required to wait for conclusive scientific evidence before acting to

     protect its citizens from serious threats of harm. See United States v. Playboy Entm’t Grp.,

     Inc., 529 U.S. 803, 822 (2000).

               The Ordinance is supported by substantial research, professional association reports,

     and expert clinical guidance. In finding that the practice of conversion therapy is harmful, the

     City considered the views of the nation’s leading medical and mental health professional

     organizations. (Stmt. 6, ¶ 21.) Describing the professional consensus regarding the practice of

     conversion therapy on minors, the U.S. Department of Health and Human Services, Substance

     Abuse and Mental Health Services Administration’s 2015 report (“SAMHSA Report”) noted

     that same-gender sexual orientation and variations in gender identity and gender expression

     are a part of the normal spectrum of human diversity and do not constitute a mental disorder.

     (Id. 14, ¶ 39(a).) It found no evidence that any type of treatment can alter gender identity or

     sexual orientation. (Id. 15, ¶ 39(b).) It concluded that “[i]nterventions aimed at a fixed

     outcome, such as gender conformity or heterosexual orientation, including those aimed at




                                                     18
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 19 of 26 PageID 4008




     changing gender identity, gender expression, and sexual orientation are coercive, can be

     harmful, and should not be a part of behavioral health treatments.” (Id. 15, ¶ 39(c).)

               Based on similar findings, “every major medical, psychiatric, psychological, and

     professional mental health organization . . . has taken measures to end conversion therapy

     efforts to change sexual orientation.” (Id. 15-16, ¶ 42.) As an example, the American

     Psychiatric Association has concluded that the potential risks of conversion therapy include

     “depression, anxiety, and self-destructive behavior.” (Id. 6-7, ¶ 21(b).) The American

     Psychological Association (“APA”) has documented that patients perceive harms in the form

     of “negative social and emotional consequences include self-reports of anger, anxiety,

     confusion, depression, grief, guilt, hopelessness, deteriorated relationships with family, loss of

     social support, loss of faith, poor self-image, social isolation, intimacy difficulties, intrusive

     imagery, suicidal ideation, self-hatred, and sexual dysfunction.” (Id. 7, ¶ 21(d).)

               The APA Task Force, in its peer reviewed report, found no evidence “that providing

     [Conversion Therapy] to children or adolescents has an impact on adult sexual orientation” or

     “that teaching or reinforcing stereotyped gender-normative behavior in childhood or

     adolescence can alter sexual orientation.” (Id. ¶ 21(e)). It recommended that mental health

     practitioners provide treatments that “support children and youth in identity exploration and

     development without seeking predetermined outcomes.” (Id.) (emphasis added). After the

     SAMHSA Report was published, the APA supported the report’s call for an end to the practice

     of conversion therapy on minors: “This important report makes it clear that conversion therapy

     is not appropriate for dealing with sexual orientation or gender identities in children and

     youth.” (Stmt. 16, ¶ 43.)




                                                    19
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 20 of 26 PageID 4009




               Since the Ordinance was enacted, subsequent research has only further strengthened

     the basis for that conclusion. A recent peer-reviewed study found that adolescents who are

     subjected to conversion therapy experienced greatly increased rates of suicidality and

     depression. Youth who were subjected to conversion therapy were nearly three times more

     likely to attempt suicide and experience serious depression than other LGBT youth. (Id. 12, ¶

     31.) These youth also experienced negative long-term effects such as lowered life satisfaction,

     less social support, lower socioeconomic status, and other serious difficulties in their young

     adulthood that could impact them over the long term. (Id. 12, ¶ 31.)

               The quantum of evidence considered by the City is substantial. The harms the City

     seeks to avoid, which are real and not merely conjectural, will in fact be alleviated by the

     Ordinance. Turner, 512 U.S. at 664. Because the City relied upon substantial evidence of harm,

     this Court should afford substantial deference to the legislative facts embodied in the

     Ordinance and find that the City had a compelling interest in protecting minors from this harm.

               E.     THE ORDINANCE IS NARROWLY TAILORED TO ACHIEVE THE
                      CITY’S COMPELLING INTEREST IN PROTECTING MINORS
                      FROM LIFE-THREATENING HARM

               The Ordinance is narrowly tailored to protect minors from the risk of serious physical

     and psychological harms posed by conversion therapy. It applies only to minors receiving

     conversion therapy from licensed “providers.” (Id. 4, ¶ 11.) The Ordinance does not apply to

     religious leaders or unlicensed counselors, nor does it prevent minors from obtaining

     Conversion Therapy from mental health providers outside the City. (Id. 4, ¶ 13.) Critically, the

     Ordinance does not limit a provider’s expression of views on Conversion Therapy. It does not

     prevent providers from recommending or discussing Conversion Therapy with patients or




                                                     20
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 21 of 26 PageID 4010




     others, from publishing or writing about conversion therapy, or from otherwise communicating

     their views in any setting. (Id.) Its sole impact is to prevent licensed therapists from actually

     engaging in conversion therapy with minor patients.

               The Ordinance is also the least restrictive means of serving the City’s interest. While

     alternative means were considered, the City Council found that preventing licensed therapists

     from subjecting minors to conversion therapy was the only way of serving the City’s interest

     in protecting minors. (Id. 10, ¶ 22.) The City specifically found that minors receiving

     conversion therapy from licensed therapists in the City of Tampa “are not effectively protected

     by other means.” (Id. 10, ¶ 22.) The “less restrictive alternatives” proposed by Plaintiffs would

     allow minors to be exposed to the very physical and mental harms that the Ordinance seeks to

     prevent.

               Consent. There is no realistic way for an Ordinance to prohibit only “involuntary” or

     “coercive” conversion therapy for minors. By definition, conversion therapy is involuntary for

     minors, who have no legal power or practical ability to refuse this therapy if their parents want

     them to be subjected to it. Florida law generally does not allow children under the age of 18 to

     consent to their own medical treatment, leaving all such decisions in the hands of their parents.

     See Chapter 743, Fla. Stat. So limiting the Ordinance to instances of “involuntary” or

     “coercive” conversion therapy would be meaningless.

               Aversive Techniques. The Ordinance bans both aversive and non-aversive techniques.

     The medical consensus is that conversion therapy—of any kind—is harmful and

     contraindicated for changing a child’s sexual orientation or gender identity. Non-aversive

     techniques can cause suicidal attempts just as aversive techniques can. (Stmt. 12, ¶ 33.) And




                                                     21
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 22 of 26 PageID 4011




     the aversive techniques are no longer used even in the medical community that practices

     conversion therapy on minors. Restricting the Ordinance only to aversive therapy would

     therefore fail to protect minors from the very harms the City seeks to prevent.

                                VII. RIGHT TO RECEIVE INFORMATION
                                              (Count II)

               Plaintiffs’ claim that the Ordinance violates their clients’ First Amendment right to

     receive information fails as a matter of law. While it is true that the First Amendment protects

     both the speaker and the recipient of information, the First Amendment does not contemplate

     that some speech may be restricted as to the speaker but not to the listener. Doe ex rel. Doe v.

     Governor of New Jersey, 783 F.3d 150, 155 (3d Cir. 2015). Because the Ordinance does not

     violate the Plaintiffs’ right to speak then it cannot as a matter of law violate the client’s right

     to receive information. Id. (rejecting First Amendment right to receive information claim

     because King upheld the New Jersey statute prohibiting conversion therapy as not violating

     licensed counselor’s First Amendment free speech rights).

           VIII. RIGHT TO LIBERTY OF SPEECH UNDER THE FLORIDA CONSTITUTION
                                        (Count IV)

               Likewise, Plaintiffs’ claim that the Ordinance violates Plaintiffs’ rights to liberty of

     speech under Article I, Section 4 of the Florida Constitution fails as a matter of law. Article I,

     § 4, of the Florida Constitution provides that “[n]o law shall be passed to restrain or abridge

     the liberty of speech.” Because this language is similar to the language in the First Amendment

     to the United States Constitution, which provides that “Congress shall make no law ...

     abridging freedom of speech,” Florida courts generally construe the state constitutional

     guarantee to be coextensive with the federal counterpart. Warner v. City of Boca Raton, 64 F.




                                                      22
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 23 of 26 PageID 4012




     Supp. 2d 1272, 1295 (S.D. Fla. 1999) aff’d 420 F.3d 1308 (11th Cir. 2005). For the reasons

     stated above, the Ordinance does not violate the Plaintiffs’ right to liberty of speech because

     the Ordinance regulates conduct not speech. To the extent this Court finds that the Ordinance

     regulates speech, the Ordinance survives any level of scrutiny, and therefore, does not violate

     the Florida Constitution’s right to liberty.

                      IX. ULTRA VIRES UNDER THE FLORIDA CONSTITUTION
                                          (Count VI)

               Plaintiffs’ claim that the Ordinance violates Article VIII, Section 2(b) of the Florida

     Constitution because the Legislature preempted the field of regulation of mental health

     professionals fails as a matter of law. The City had the authority under its home rule powers to

     prevent mental health professionals from harming minors. The Supreme Court has recognized

     “the regulation of health and safety matters is primarily, and historically, a matter of local

     concern.” Hillsborough Cty v. Automated Med Labs Inc., 471 U.S. 707, (1985). As such,

     Florida explicitly authorizes municipalities to “exercise any power for municipal purposes

     except as otherwise provided by law.” Fla. Const. art. 8 § 2(b). While Plaintiffs claim that

     Chapter 491 of Title XXXII of the Florida Statutes preempts the City’s authority to enact the

     Ordinance, nothing in Chapter 491 expressly prohibits the City from imposing civil penalties

     on mental health providers. Instead, Florida Statutes § 456.003(2)(b) expressly authorizes

     municipalities to regulate professions for the preservation of health, safety, and welfare when

     “[t]he public is not effectively protected by other means [such as] local ordinances.” Id.

               The Ordinance is not beyond the City’s authority because the Legislature did not

     preempt the field of regulating mental health professionals and the Ordinance does not conflict

     with a state statute. Sarasota Alliance For Fair Elections, Inc. v. Browning, 28 So. 3d 880,



                                                     23
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 24 of 26 PageID 4013




     885–86 (Fla. 2010). There is no legislative scheme that is so pervasive as to evidence an intent

     to preempt the field of mental health professionals. Nor are there strong public policy reasons

     for finding that regulation of mental health professionals was preempted by the Legislature.

     Courts are cautious to input an intent that prohibits “a local elected governing body from

     exercising its home rule powers.” D’Agastino v. City of Miami, 220 So. 3d 410, 421 (Fla. 2017)

     (citation omitted). Because the Florida Legislature did not preempt the field of regulating

     mental health professionals, the City properly exercised in home rule powers in enacting the

     Ordinance to protect minors.

                       X. FLORIDA RELIGIOUS FREEDOM RESTORATION ACT
                                         (Count VIII)

               Finally, Plaintiffs’ claim that the Ordinance violates the Florida Religious Freedom and

     Restoration Act (“FRFRA”) similarly fails as a matter of law as the Ordinance does not

     substantially burden the free exercise of religion. Under FRFRA the government is prohibited

     from substantially burdening a person’s free exercise of religion, unless the government can

     show that it is in furtherance of a compelling governmental interest and is the least restrictive

     means of furthering that compelling governmental interest. Fla. Stat. § 761.03.

               Here, Plaintiffs have failed to establish that the Ordinance substantially burdens

     Plaintiffs’ sincerely held religious beliefs because the Ordinance does not compel Plaintiffs to

     “engage in conduct his religion forbids or forbids him to engage in conduct that his religion

     requires.” Warner v. City of Boca Raton, 887 So. 2d 1023, 1033 (2004). For that matter, the

     Ordinance does not compel the Plaintiffs to engage in any conduct. Nor does the Ordinance

     forbid them from engaging in conduct that their religion requires. Plaintiffs’ desire to provide

     professional mental health treatments that purport to change a child’s sexual orientation does



                                                     24
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 25 of 26 PageID 4014




     not rise to the level of a requirement of their faith. See Freeman v. Dept’ of Highway Safety &

     Motor Vehicles, 924 So. 2d 48, 56-57 (Fla. 5th DCA 2006). Plaintiffs are free to both practice

     and express their religious views in any manner they wish. However, they cannot engage in

     prohibited therapy that has been proven harmful with children when providing treatment as

     licensed mental health providers. Because the Ordinance does not substantially burden the free

     exercise of religion Plaintiffs’ claim fails.

               Even if this Court finds that the Ordinance substantially burdens the Plaintiffs’ religious

     beliefs, for the reasons set forth above, the City has a compelling governmental interest in

     protecting the psychological health and wellbeing of minors and the Ordinance is the least

     restrictive means of furthering that compelling interest.

                                              XI. CONCLUSION

               Defendant, City of Tampa, respectfully requests that this Court grant summary

     judgment in its favor as to Count I; Count II, Count IV, Count VI, and Count VIII of the First

     Amended Complaint and such further relief as is necessary to protect the City’s rights.

                                                      Respectfully submitted

                                                      /s/ Robert V. Williams
                                                      Robert V. Williams
                                                      Florida Bar No. 144720
                                                      Dana L. Robbins
                                                      Florida Bar No. 106626
                                                      Primary: rwilliams@burr.com
                                                      Secondary: pturner@burr.com
                                                      BURR & FORMAN LLP
                                                      201 N. Franklin Street, Ste. 3200
                                                      Tampa, Florida 33602
                                                      Telephone: (813) 221-2626
                                                      Facsimile: (813) 221-7335
                                                      Attorneys for Defendants, City of Tampa




                                                       25
     34146017 v1
Case 8:17-cv-02896-WFJ-AAS Document 189 Filed 08/26/19 Page 26 of 26 PageID 4015




                                    CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 26th day of August, 2019, I caused a true and correct

     copy of the foregoing to be served via electronic mail on counsel for Plaintiff, Horatio G. Mihet

     (hmihet@lc.org), Roger Gannam (rgannam@lc.org), and Daniel J. Schmid (dscmid@lc.org).

                                                   /s/ Robert V. Williams
                                                   Attorney




                                                    26
     34146017 v1
